Thomas Edwards or his certain Attourny plaint. agt James Nash Defendt in an action of the case for breach of Covenant datd in Octobr 1673. in which Covenant the sd Nash was obliged to Erect and build for the sd Edwards a wharfe according to the dimentions in the sd Covenant expressed and fill it & make Slip unto it which hee hath not done whereby the plaint. is greatly damnified with all other due damages &c. . . . [ 487 ] The Jury . . . found for the plaint, three pounds ten Shillings in mony and costs of Court, grantd twenty six Shillings.